 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    STEVEN HENDRIX,                                     No. 2:20-cv-0531 CKD P
12                        Petitioner,
13            v.                                          ORDER
14    PEOPLE OF THE STATE OF
      CALIFORNIA,
15
                          Respondent.
16

17

18           Petitioner, a state prisoner at California State Prison, Calipatria, has filed a copy of a

19   Petition for Review he filed in the California Supreme Court. It appears petitioner seeks habeas

20   corpus relief, but petitioner has not filed an actual habeas petition. In order to commence an

21   action, petitioner must file a petition for writ of habeas corpus as required by Rule 3 of the Rules

22   Governing Section 2254 cases, and petitioner must either pay the required filing fee or file an

23   application requesting leave to proceed in forma pauperis. See 28 U.S.C. §§ 1914(a), 1915(a).

24   The court will not issue any orders granting or denying relief until an action has been properly

25   commenced. Petitioner will be provided the opportunity to file his petition, and to submit an

26   application requesting leave to proceed in forma pauperis or to submit the appropriate filing fee.

27   /////

28   /////
                                                         1
 1             In accordance with the above, IT IS HEREBY ORDERED that:

 2             1. Petitioner is granted thirty days from the date of service of this order to file a petition

 3   that complies with the requirements of the Rules Governing Section 2254 Cases, the Federal

 4   Rules of Civil Procedure, and the Local Rules of Practice; the petition must bear the docket

 5   number assigned this case. Petitioner shall also submit, within thirty days from the date of this

 6   order, the application to proceed in forma pauperis on the form provided by the Clerk of Court, or

 7   the filing fee in the amount of $5.00. Petitioner’s failure to comply with this order will result in a

 8   recommendation that this matter be dismissed.

 9             2. The Clerk of the Court is directed to send petitioner the court’s form for filing a

10   petition for writ of habeas corpus, and the application to proceed in forma pauperis by a prisoner.

11   Dated: March 12, 2020
                                                          _____________________________________
12
                                                          CAROLYN K. DELANEY
13                                                        UNITED STATES MAGISTRATE JUDGE

14

15

16   1/kly
     hend0581.Nopetition
17

18

19

20
21

22

23

24

25

26
27

28
                                                           2
